DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Proposed Amendments
	The following is a response to the amendments as noted in Section 3 of the PTO-303 Advisory Action Before Filing of Appeal Brief form.
	New Claims 12-15, if entered as proposed would present new issues requiring further consideration or search.

Response to Arguments
	The following is a response to the request for reconsideration arguments as noted in Section 12 of the PTO-303 Advisory Action Before Filing of Appeal Brief form. 
	With respect to the argued claim limitation of “wherein nonstationary reflection points are filtered out before the map is crated and only stationary reflection points are used to create the map”, the applicant’s representative argues the prior art of Campbell does not disclose the filtering out nonstationary objects. However to create the map as disclosed in Campbell, the stationary objects, such as trees, street signs, and light poles are matched to correlated target information. Clearly nonstationary objects, such as vehicles, would not be used to map or determine the location of the vehicle but these objects would still be detected by the system. The argument presented by the applicant’s representative discloses a scenario which the system of Campbell provides correlation for both station and the non-stationary objects to create the map. This is incorrect, as Campbell detects all objects, both stationary and nonstationary, only the stationary objects are used as correlated target information, thus the 
	In regards to the applicant’s representative argument that Campbell does not disclose “an estimation of self-movement”, the examiner respectfully disagrees entirely. It is clear from Campbell, that the speed and location of the vehicle is disclosed, particularly (Column 3, Lines 57-62). Furthermore, see Column 7, Lines 55-64, the vehicle would monitor its own speed. This monitoring in combination with determining the position or location of the vehicle discloses the argued limitation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664